IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,346-01


                       EX PARTE RHONDA FAYE GAINUS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 37211 CR IN THE 40TH DISTRICT COURT
                               FROM ELLIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was originally charged with first

degree felony possession with intent to deliver a controlled substance. She pleaded guilty to the

lesser-included offense of possession of a controlled substance, and was sentenced to three years’

imprisonment. She did not appeal her conviction.

        Applicant contends that newly-available evidence proves that she is actually innocent of the

offense. After she pleaded guilty to this offense, the Texas Department of Public Safety Crime

Laboratory issued a report indicating that laboratory analysis of the evidence detected no controlled
                                                                                                  2

substance.

       The trial court has determined that undisputed facts show that Applicant is actually innocent

of the offense for which she was convicted. Ex parte Elizondo, 947 S.W.2d 202, 208 (Tex. Crim.

App. 1996).

       Relief is granted. The judgment in Cause No. 37211 CR in the 40th District Court of Ellis

County is set aside, and Applicant is remanded to the custody of the Sheriff of Ellis County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: May 8, 2013
Do not publish